Citation Nr: 1608611	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include muscle and joint pain, as due to a qualifying chronic disability to include undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for chronic fatigue syndrome, as due to a qualifying chronic disability to include undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include symptoms of memory loss and sleep disturbance (claimed as due to a qualifying chronic disability to include undiagnosed illness or medically unexplained chronic multisymptom illness). 

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD) with gastritis. 

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected lumbar spine arthritis.

6.  Entitlement to an effective date prior to November 1, 2008 for service connection for lumbar spine arthritis.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1986 to October 2008. 

This appeal comes to the Board of Veterans' Appeals (Board) following October 2009 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A claim for service connection for acid reflux and chronic gastric problems, bilateral ankle joint pain, bilateral knee pain, bilateral hip joint pain, bilateral shoulder joint pain, bilateral hand joint pain and swelling, lower back pain, muscle pain throughout the entire body, chronic fatigue, ulcers, neck pain, memory loss, and a sleep disorder was received in May 2009.  

The October 2009 rating decision, in pertinent part, granted service connection for GERD and assigned a 10 percent initial disability rating effective November 1, 2008 (the day after the Veteran's separation from active service), and denied service connection for ulcers, neck pain, bilateral ankle joint pain, bilateral knee pain, bilateral hip pain, lower back pain, bilateral shoulder joint pain, bilateral hand joint pain and swelling, and chronic fatigue, muscle pain, memory loss, and sleep disorder due to Gulf War environmental hazards.  The June 2014 rating decision, pursuant to the Board's May 2014 decision, granted service connection for lumbar spine arthritis and assigned a 10 percent initial disability rating effective November 1, 2008, granted service connection for gastritis, and continued the 10 percent disability rating for GERD with gastritis. 

In May 2014, the Board (1) granted service connection for gastritis and lumbar spine arthritis, (2) denied service connection for bilateral hearing loss, hypertension, and eye, skin, neck, bilateral shoulder, bilateral hand, bilateral hip, bilateral knee, and bilateral ankle disorders, (3) denied initial disability ratings in excess of 10 percent for right and left carpal tunnel syndrome and right and left leg peripheral neuropathy, and (4) remanded the issues of service connection for a disorder manifested by chronic fatigue, muscle pain, memory loss, and sleep impairment and an initial disability in excess of 10 percent for GERD with gastritis for additional development. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court affirmed the Board's decision to the extent that it denied (1) service connection for hypertension, bilateral hearing loss, and eye, skin, neck, bilateral shoulder, bilateral hand, bilateral hip, bilateral knee, and bilateral ankle disorders and (2) initial disability ratings in excess of 10 percent for right and left wrist carpal tunnel syndrome and right and left leg peripheral neuropathy.  The Court vacated the Board's decision to the extent that it did not adequately address the issue of what it characterized as service connection for a "qualifying chronic disability under 38 U.S.C. § 1117, relating to Persian Gulf veterans."  The Court held that the Board's decision lacked adequate reasons and bases because it did not specifically address service connection for an undefined illness or a medically unexplained multisymptom illness (other than chronic fatigue syndrome, which the Board remanded), and it was unclear whether such a claim was encompassed in the Board's remand because the instructions to the VA examiner were focused on identifying whether the Veteran had chronic fatigue syndrome or another disorder "due to known clinical diagnoses."  The Court directed the Board on remand to adjudicate a claim under 38 U.S.C.A. § 1117 (West 2014) or clarify its prior remand instructions. 

In May 2014, the Board remanded the issues of service connection for a disorder manifested by chronic fatigue, muscle pain, memory loss, and sleep impairment and an initial disability rating in excess of 10 percent for GERD with gastritis for additional development.  As discussed below, the Board is granting service connection for fibromyalgia with muscle and joint pain, chronic fatigue syndrome, and persistent depressive disorder with anxious distress (to which the symptoms of memory loss and sleep impairment have been attributed), constituting a full grant of the benefit sought on appeal with respect to the issue of service connection for a disorder manifested by chronic fatigue, muscle pain, memory loss, and sleep impairment remanded by the Board as well as the Court's instruction that the Board consider whether the Veteran's reported widespread joint pain is a symptom of an undiagnosed illness or chronic multisymptom illness.  As such, any discussion of compliance with the prior Board remand orders with respect to the issues decided herein has been rendered moot.  Further, the Board is remanding the issues of initial disability ratings in excess of 10 percent for GERD with gastritis and lumbar spine arthritis and an effective date prior to November 1, 2008 for service connection for lumbar spine arthritis for additional development.
 
For clarity, the Board has recharacterized the issues on the title page to reflect separate claims for fibromyalgia, chronic fatigue syndrome, and an acquired psychiatric disorder based on the evidence of record and symptomatology. 

The issues of service connection for sleep apnea and PTSD and service connection for a digestive disorder, bowel disorder, irritable bowel syndrome, irritable colon syndrome, nausea, rectal bleeding, and a stomach disorder, to include as secondary to the service-connected GERD with gastritis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2014 application for disability compensation and related disability compensation benefits (on a VA Form 21-526EZ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board finds that it is not clear whether the Veteran wishes to file claims to reopen service connection for a rash with cold sores, eye disorder, bilateral hearing loss, hypertension, and skin disorder or for increased ratings for the service-connected right and left wrist carpal tunnel syndrome and right and left lower extremity neuropathy, which were most recently denied by the Board in the May 2014 decision and affirmed by the Court in the May 2015 Memorandum Decision.  In September 2015, the Veteran submitted a written statement that was very similar to the briefs he previously submitted to the Court and continued to reference these denied issues.  If the Veteran intends to file claims with respect to any of these issues, he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p) , 3.155(a) (2015).

The issues of initial disability ratings in excess of 10 percent for GERD with gastritis and lumbar spine arthritis and an earlier effective date for service connection for lumbar spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran's currently diagnosed fibromyalgia with muscle and joint pain and chronic fatigue syndrome are medically unexplained chronic multisymptom illnesses that manifested to a compensable degree during a six month period since service. 

3.  The Veteran is currently diagnosed with persistent depressive disorder with anxious distress.  

4.  The Veteran experienced a traumatic event in service and the current acquired psychiatric disorder is causally related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for fibromyalgia with muscle and joint pain, as a medically unexplained chronic multisymptom illness, have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for chronic fatigue syndrome, as a medically unexplained chronic multisymptom illness, have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for persistent depressive disorder with anxious distress have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for fibromyalgia with muscle and joint pain, chronic fatigue syndrome, and persistent depressive disorder with anxious distress, constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.  The Board is remanding the issues of initial disability ratings in excess of 10 percent for GERD with gastritis and lumbar spine arthritis and an earlier effective date for service connection for lumbar spine arthritis for further development.




Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Service Connection for Fibromyalgia and Chronic Fatigue Syndrome 

The Veteran essentially contends that he has symptoms of chronic fatigue, entire body muscle pain, and joint pain throughout the back, neck, and extremities that began in service and continued since service separation.  See February 2010 notice of disagreement.  The Veteran contends that these symptoms are due to an undiagnosed illness due to service in the Persian Gulf.  See e.g., November 2012 written statement.  

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has currently diagnosed fibromyalgia with muscle and joint pain and chronic fatigue syndrome.  The Veteran underwent VA examinations in July 2009 and January 2015 at which the VA examiners noted that the Veteran had been previously diagnosed with fibromyalgia and chronic fatigue syndrome, but then assessed that the Veteran did not have currently diagnosed fibromyalgia or chronic fatigue syndrome.  

Conversely, VA treatment records associated with the claims file and dated throughout the appeal period consistently note that the Veteran has been diagnosed and treated for fibromyalgia and chronic fatigue syndrome, including with acupuncture, physical therapy, and pain clinics.  See e.g., April 2011, June 2012, October 2013, July 2015 VA treatment records.  The Veteran underwent a fibromyalgia study in April 2011 and was diagnosed with fibromyalgia. 

The July 2009 VA examination report also notes that the Veteran has "joint pain [] secondary to Gulf Persian syndrome."  Further, throughout the course and this appeal and to healthcare professionals, the Veteran has consistently reported symptoms of fatigue, muscle pain, and wide spread joint pain.  See e.g., July 2009 and January 2015 VA examination reports, September 2010 and April 2011 VA treatment records.  After a review of all the evidence lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has currently diagnosed fibromyalgia and chronic fatigue syndrome.  

Next, fibromyalgia and chronic fatigue syndrome are on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  

Finally, the evidence shows symptoms of fibromyalgia and chronic fatigue syndrome consistent with at least (compensable) 10 percent disability ratings.  Under the rating schedule, fibromyalgia is defined as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Id.  

Under Diagnostic Code 5025, a 10 percent rating is warranted for symptoms that require continuous medication.  A 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Id.

A June 2009 VA treatment record notes that the Veteran reported constant, generalized joint pain in the hands, shoulders, hips, and lower back that increases with damp, cold, or humidity.  The Veteran reported stiffness throughout the body.  A September 2010 VA treatment record notes that the Veteran reported chronic pain in his shoulders, elbows, hands, knees, hips, lower back, and ankles.  April 2011 VA treatment records note that the Veteran reported increased chronic generalized joint pain, including low back, knee, elbow, and ankle pain and assessed that the Veteran was likely having a flare-up of fibromyalgia.  The treatment records note that the Veteran had tender spots on multiple muscle groups and diffuse lower and upper body pain upon physical examination.

An October 2013 VA treatment record notes that the Veteran reported diffuse joint pain, muscle cramps, and tightness diagnosed as fibromyalgia.  The treatment record notes that the Veteran reported pain in the elbows, knees, and low back that is improved with activity and exacerbated by mornings and weather.  At the January 2015 VA examination, the Veteran reported constant pain in both knees, ankles, hips, shoulders, elbows, lower back, and neck that is worse in damp and cold weather.  The Veteran reported losing 15 days from work the previous year due to pain and fatigue.     

While the evidence of record does not reflect continuous medication throughout the appeal period, the Board finds that, after a review of the lay and medical evidence record, the weight of the evidence of record reflects that the Veteran's fibromyalgia has been manifested by widespread muscle and joint pain and associated stiffness with exacerbations often precipitated by environmental stress, including cold weather, that are present more than one-third of the time, consistent with a 20 percent disability rating under Diagnostic Code 5025.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).   

With respect to the claimed chronic fatigue syndrome, Diagnostic Code 6354 provides ratings for chronic fatigue syndrome consisting of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  38 C.F.R. § 4.88b (2015).  Under Diagnostic Code 6354, a 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  Id.   

VA treatment records dated throughout the appeal period reflect that the Veteran has continually presented with complaints of fatigue.  A December 2010 VA treatment notes that the Veteran reported daytime drowsiness with decreased energy.  April 2011 VA treatment records note that the Veteran reported increased fatigue.  A June 2012 VA treatment record notes that the Veteran reported ongoing chronic fatigue that causes him to fall asleep at work or take a nap.  At the January 2015 VA examination, the Veteran reported constant daytime fatigue that sometimes requires him to take a nap.  The Veteran reported losing 15 days from work the previous year due to pain and fatigue.         

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence reflects that the Veteran's chronic fatigue syndrome has been manifested by symptoms of debilitating fatigue that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, consistent with a 10 percent disability rating under Diagnostic Code 6354.  38 C.F.R. §§ 4.3, 4.7, 4.88b.  

Based on the above, service connection for fibromyalgia and chronic fatigue syndrome, as medically unexplained chronic multisymptom illnesses, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.          

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially contends that his acquired psychiatric disorders are related to working as a casualty officer during service, including reporting the deaths of several service members to their families.  See December 2014 written statement.  

First, the Veteran has current diagnosed persistent depressive disorder with anxious distress.  See January 2015 VA PTSD examination report.  The VA examiner noted symptoms of mild memory loss and sleep disturbance (previously claimed as symptoms of an undiagnosed illness) attributable to the clinically diagnosed persistent depressive disorder.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Next, the Board finds that the Veteran experienced an in-service traumatic event and psychiatric symptoms.  At the January 2015 VA examination, the Veteran reported working as a casualty officer during service, including in the Persian Gulf, and having to report deaths of service members killed in action.  See also December 2014 written statement.  The Veteran reported that the onset of psychiatric symptoms began during military service and persisted since service separation.  The Veteran reported, during deployment during the Gulf War, a suicide bomber rammed the gate of the base where he was stationed. 

The Veteran has consistently reported the occurrence of the above noted in-service traumatic events and in-service psychiatric symptoms to mental health professionals and throughout the course of this appeal.  His statements are credible because the statements are internally consistent and consistent with the other evidence of record.  The January 2015 VA examiner noted that the reported traumatic events occurred during active service and were related to the Veteran's fear of hostile military or terrorist activity (while also finding that the Veteran did not meet the diagnostic criterion for PTSD).  The Board finds the Veteran's account of in-service traumatic events to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).    

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the currently-diagnosed acquired psychiatric disorders are related to service.  The January 2015 VA examiner, after psychiatric examination of the Veteran and review of the claims file, opined that the persistent depressive disorder with anxious distress is at least as likely as not related to active service.  The VA examiner opined that there was a strong, direct relationship between the Veteran's active service and the diagnosis of persistent depressive disorder with anxious distress.   

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for persistent depressive disorder with anxious distress have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.    


ORDER

Service connection for fibromyalgia with muscle and joint pain, as a medically unexplained chronic multisymptom illness, is granted.

Service connection for chronic fatigue syndrome, as a medically unexplained chronic multisymptom illness, is granted.

Service connection for persistent depressive disorder with anxious distress is granted.  

REMAND

Initial Rating for GERD with Gastritis 

A December 2014 esophageal disorders VA examination report, evaluating the service-connected GERD with gastritis, has been associated with the claims file and has not been considered by the AOJ in the first instance.  Nor has the Veteran waived AOJ consideration of this evidence in the first instance.  See 38 C.F.R.	 § 20.1304(c) (2015).  Hence, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.       

Initial Rating and Earlier Effective Date for Lumbar Spine Arthritis

In a June 2014 rating decision, implementing the May 2014 Board decision, the AOJ, in pertinent part, granted service connection for lumbar spine arthritis and assigned an initial 10 percent disability rating, effective November 1, 2008 (the day after the Veteran's separation from active service).  In July 2014, the Veteran expressed disagreement with the initial disability rating and effective date assigned (claiming that he separated from active service prior to November 1, 2008) for the lumbar spine arthritis.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The July 2014 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board is remanding these issues for issuance of a statement of the case.    

Accordingly, the issues of initial disability ratings in excess of 10 percent for GERD with gastritis and lumbar spine arthritis and an earlier effective date for service connection for lumbar spine arthritis are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of an effective date prior to November 1, 2008 for service connection for lumbar spine arthritis and an initial disability rating in excess of 10 percent for lumbar spine arthritis.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should readjudicate the issue of an initial disability rating in excess of 10 percent for GERD with gastritis in light of all pertinent evidence (to particularly include evidence submitted after the most recent June 2014 supplemental statement of the case, including, but not limited to the December 2014 VA examination report).  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


